DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 2, last line, “for contact with the door” appears to be an apparent typo.  Based on the figures, such as figure 7, and the specification, “for contact with the door” in claim 2, last line, should be -- for contact with the door frame --, since this would make sense and based on the specification and the figures.  Therefore, for compact prosecution, the Examiner is interpreting “for contact with the door” in claim 2, last line, as -- for contact with the door frame --.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Curry et al. (Pub No. US 2018/0304982 A1).  
Regarding claims 1 & 10
	Curry teaches an aircraft (See figure 1) comprising a fuselage (See figures 1 & 4, ref # 100 & 400) equipped with at least one door system; (See figures 2A-2C, 5A-5C, & 15-16B, ref # 200, 401, & 602) the door system (See figures 2A-2C, 5A-5C, & 15-16B, ref # 200, 401, & 602) for aircraft fuselage, (See figures 1 & 4, ref # 100 & 400) the system (See figures 2A-2C, 5A-5C, & 15-16B, ref # 200, 401, & 602) comprising: a door frame (See paragraphs 0006-0007, 0052-0053 & figures 2A-2C, 5A-5C, & 16A-16B, ref # 102 & 106) delimiting an opening (See figure 5A, ref # 403) in the fuselage, (See figures 1 & 4, ref # 100 & 400) the opening giving access to a compartment of the aircraft; (See paragraphs 0038, 0052, & figure 1) a door (See figures 2A-2C, 5A-5C, & 15-16B, ref # 103, 402, & 606) provided to block the opening (See figure 5A, ref # 403) when the door (See figures 2A-2C, 5A-5C, & 15-16B, ref # 103, 402, & 606) occupies a closed position, (See figures 2A-2C, 5A-5C, & 15-16B, ref # Pc) this closed position (See figures 2A-2C, 5A-5C, & 15-16B, ref # Pc) of the door (See figures 2A-2C, 5A-5C, & 15-16B, ref # 103, 402, & 606) being intended to be maintained by pressure difference between the outside of the fuselage (See figures 1 & 4, ref # 100 & 400) and the compartment; (See paragraphs 0038, 0052, & figure 1) stop means (See figures 2A-2C, 5A-5C, & 15-16B, ref # 214, 418, & 672) arranged at a periphery of the door, (See figures 2A-2C, 5A-5C, & 15-16B, ref # 103, 402, & 606) and intended to press on complementary stop means (See figures 2A-2C, 5A-5C, & 15-16B, ref # 216, 416, & 676) provided on the door frame, (See figures 2A-2C, 5A-5C, & 15-16B, ref # 102 & 106) wherein the system also comprises a door control device (See paragraph 0101 & figure 16b, ref # 660) configured to bring the door (See figures 5A & 16A-16B, ref # 402 & 606) from the closed position (See figures 5A & 16A-16B, ref # Pc) into a set-back intermediate position (See figures 5A & 16A-16B, ref # P1) by moving the door (See figures 5A & 16A-16B, ref # 402 & 606) towards the interior of the compartment and, vice versa, by moving the door (See figures 5A & 16A-16B, ref # 402 & 606) outward, wherein the stop means (See figures 5A & 16A-16B, ref # 418 & 672) comprise a plurality of mobile stop members (See figures 5A & 16A-16B, ref # 418 & 672) following each other along the periphery of the door, (See figures 5A & 16A-16B, ref # 402 & 606) wherein the system also comprises a stop means control device (See paragraph 0100 & figure 16A, ref # 648) configured such that, when the door (See figures 5A & 16A-16B, ref # 402 & 606) occupies the set-back intermediate position, (See figures 5A & 16A-16B, ref # P1) a movement is provoked of the mobile stop members (See figures 5A & 16A-16B, ref # 418 & 672) from a deployed locking position (See figures 5A & 16A-16B, ref # Pc) to a retracted unlocking position (See figures 5A & 16A-16B, ref # P1) allowing the door (See figures 5A & 16A-16B, ref # 402 & 606) to be moved outward through the opening (See figures 5A & 16A-16B, ref # 403) in the fuselage, (See paragraphs 0100-0101, 0104-0105, & figures 5A & 16A-16B) wherein the system is configured so that, in the closed position (See figures 5A & 16A-16B, ref # Pc) of the door, (See figures 5A & 16A-16B, ref # 402 & 606) the pressing of the mobile stop members, (See figures 5A & 16A-16B, ref # 418 & 672) against the complementary stop means (See figures 5A & 16A-16B, ref # 416 & 676) of the door frame, (See figures 5A & 16A-16B, ref # 106) prevents these mobile members (See figures 5A & 16A-16B, ref # 418 & 672) from being moved to their retracted unlocking position, (See figures 5A & 16A-16B, ref # P1) and wherein the stop means control device (See paragraph 0100 & figure 16A, ref # 648) comprises: an actuation membrane (See paragraphs 0006-0007 & figures 2A-2C, ref # 212) arranged at the periphery of the door (See figures 2A-2C, 5A-5C, & 15-16B, ref # 103, 402, & 606) and cooperating with the mobile stop members, (See figures 5A & 16A-16B, ref # 418 & 672) the membrane (See paragraphs 0006-0007 & figures 2A-2C, ref # 212) delimiting a control chamber; (See paragraphs 0006-0007 & figures 2A-2C) and pressure control means for the control chamber, (See paragraphs 0006-0007 & figures 2A-2C) the pressure inside the chamber conditioning the position of the membrane (See paragraphs 0006-0007 & figures 2A-2C, ref # 212) and that of the mobile stop members (See figures 2A-2C, 5A-5C, & 15-16B, ref # 214, 418, & 672) cooperating with this membrane.  (See paragraphs 0006-0007 & figures 2A-2C, ref # 212)  

Regarding claim 2
	Curry teaches wherein each mobile stop member (See figures 5A-5C & 16A-16B, ref # 418 & 672) has a first end (See figures 5A-5C & 16A-16B, ref # near 668) articulated on the periphery of the door, (See paragraph 0098 & figures 5A-5C & 16A-16B, ref # 606) and a second end (See figures 5A-5C & 16A-16B, ref # near 670) opposite the first and forming an end for contact with the door.  (See paragraph 0098 & figures 15-16B, ref # 106/106A) 

Regarding claim 3
	Curry teaches wherein the second end (See figures 5A-5C & 16A-16B, ref # near 670) delimits a rounded contact surface.  (See figures 16A & 16B)  

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, 
The prior art does not disclose or suggest the claimed “wherein the actuation membrane is secured to the mobile stop members” in combination with the remaining claim elements as set forth in claim 4.  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “at least one control member driven by the control handle and mounted articulated on the door along an articulation axis, each control member defining a guiding track receiving a following member secured to the door frame” in combination with the remaining claim elements as set forth in claim 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The reference Raz (Pub No. US 2017/0152676 A1) discloses an aircraft, a fuselage, a door, an opening, a door frame, a stop means, a complimentary stop means, a door control device, a closed position, a set-back intermediate position towards the interior, a stop means control device, and moving the stop means/members from the deployed locking position to a retracted unlocking position.  
The reference Buchet (Pub No. US 2021/0070416 A1) discloses an aircraft, a fuselage, a door, an opening, a door frame, a handle, a stop means, a complimentary stop means, a door control device, a closed position, a set-back intermediate position towards the interior, a guide track, a 1st & 2nd path, and a following member.  
The reference Werthmann (Pub No. US 2017/0158305 A1) discloses an aircraft, a fuselage, a door, an opening, a door frame, a stop means, a complimentary stop means, a door control device, a closed position, a set-back intermediate position partially towards the interior & partially towards the exterior, a guide track, a 1st & 2nd path, and a following member.  
The reference Poppe et al. (Pub No. US 2020/0131815 A1) discloses an aircraft, a fuselage, a door, an opening, a door frame, a door control device, a guide track, a 1st & 2nd path, and a following member.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647